Gilbert, Justice,
dissenting. From’ an examination of the statutes as they appear in the Code, §§ 93-305 to 93-308, inclusive, it 'appears that the only provision that can be considered as authorizing the action taken by the Public-Service Commission is found in- § 93-307, to wit: Authority is granted the Public-Service Commission “to require . . public-service companies under its supervision to establish and maintain such public service and facilities as may be reasonable and just,” etc. If the Georgia Power Company can be legally required to furnish services in *717the Town of Andersonville, it must be under that provision, and the services required must be "such public service and facilities as may be reasonable and just.” It is a rule well established in this State that in construing a statute it must, if possible, be given such construction as will not create any conflict with the constitution, State or Federal. That rule is established in the Federal courts, and in all of the States, so far as I am aware. The same fundamental principles as to the Public-Service Commission’s control over railroads apply in the present ease. In I. C. C. v. Oregon-Washington R. Co., 288 U. S. 14, 41 (supra), the Public-Service Commission of the State of Washington issued an order requiring a railroad company to build a line of railroad which the commission deemed essential for the public benefit. The railroad was already serving a portion of that State. The Supreme Court stated: "The railroads, though dedicated to a public use, remain the private property of their owners, and their assets may not be taken without just compensation. The transportation act has not abolished this proprietorship. State courts have uniformly held that to require extension of existing lines beyond the scope of the carrier’s commitment to the public service is a taking of property in violation of the Federal constitution. The decisions of this court will be searched in vain for the announcement of any principle of constitutional interpretation which would support the order of the commission. The statements in New England Divisions Case, 261 U. S. 184 (43 Sup. Ct. 270, 67 L. ed. 605), and Dayton-Goose Creek Ry. v. United States, 263 U. S. 456 (44 Sup. Ct. 169, 68 L. ed. 388), in respect of the purposes of the transportation act, on which appellants rely, must be read having in mind the situations there presented and the nature of the orders approved. Care was taken in those cases to demonstrate that the sections upheld did not, in application, go beyond the regulation of rates and the disposition of the excess over a fair return collected by a carrier, and it'was shown that no taking or confiscation of property resulted. Those decisions are far from sustaining the validity of an order which seeks to require the investment of millions of dollars in a new venture in undeveloped areas. Such a compulsion imposes upon the carrier and its property ‘burdens that are not incident to its engagement.’ Northern Pacific Ry. Co. v. North Dakota, 236 U. S. at p. 595” *718(35 Sup. Ct. 429, 59 L. ed. 735). If a construction be given to the above-quoted section of the Georgia statute other than the one suggested by the Oregon-Washington R. Co. case, Supra, it would clearly be in violation of the due-process clause of both State and Federal constitutions, and the statute would be void. Therefore it seems clear that the Georgia Public Service Commission was without power to require extension of service in the present case.
It is argued that the action of the Public-Service Commission is not to require an extension. That contention, as I view the facts, is not tenable. The evidence is undisputed that the Georgia Power Company is not serving the Town of Anderson-ville with electric power or light. The fact that the company had a transmission line running very near to its corporate limits is far from the fact of serving the community with power and lights. If the court should construe these facts to mean furnishing service, it would doubtless find itself in a dilemma as to what distance is near enough to be considered sufficient to fall within the constitutional limitations. The resolution of the General Assembly which brought about the action of the Public-Service Commission adds nothing to the power of the commission. It was not intended to do such. It merely directed the Public-Service Commission to act within its constitutional limitations. If it had been intended as mandatory, that resolution is subject to the same constitutional limitations, and in such circumstances the resolution itself would be unconstitutional.
Presiding Justice Beck concurs in this dissent.